          Case 3:18-cr-00440-JO        Document 47       Filed 05/06/20     Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
                       Plaintiff,              )            No. 3:18-CR-00440-JO
                                               )
               V.                              )
                                               )
DAVONNE DOUGLAS GRANVILLE,                     )             OPINION AND ORDER
                                               )
                                               )
                      Defendant.               )




JONES,J.

       Defendant Davonne Douglas Granville (Granville) moves to Vacate, Set Aside or Correct

his Sentence under 28 U.S.C. § 2255. ECF No. 43. For the reasons that follow, I DENY

Granville's Motion.



                                            BACKGROUND

       A grand jury indicted Granville with the charge of being a Felon in Possession of a

Firearm pursuant to 18 U.S.C. § 922(g)(l). He pleaded guilty and in his plea agreement,

"waive[d] the right to file any collateral attack, including a motion under § 2255, challenging any

aspect of the conviction or sentence, except on the grounds of ineffective assistance of counsel,

and except as provided in Fed. R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2)." ECF No. 20 at 3, 1

11. In signing his plea agreement, Granville attested that: "I have carefully reviewed every part

of this [plea] agreement with my attorney. I understand and voluntarily agree to its terms. I


1   Opinion and Order
          Case 3:18-cr-00440-JO          Document 47        Filed 05/06/20     Page 2 of 4




expressly waive my rights to appeal as outlined in this agreement. I wish to plead guilty

because, in fact, I am guilty." Id. at 4.

        I sentenced Granville to prison for 24 months. Granville did not file a direct appeal but

filed this § 2255 motion claiming information obtained by law enforcement officers during their

investigation of him was left out of the official police report and the affidavit used to obtain a

search warrant, causing the judge who issued the warrant to be misled.

                                                FACTS

        In the early afternoon of August 1, 2018, Portland Police Bureau (PPB) received a call

from a person who reported that Granville had come to a home and threatened to assault the

caller's mother. The caller stated that Granville was upset because he was being kicked out of

the residence and reported that he had access to firearms. The caller also said that Granville had

pistol whipped one of the caller's friends earlier in the week, but that the incident went

umeported out of fear as to what Granville might do. An officer responded to the call, but

learned that Granville had left in a vehicle prior to the officer's arrival.

        In the evening of the same day, PPB received another call regarding the same residence.

The caller stated that Granville had returned and was in a grey sedan. The caller advised that no

firearms had been seen, but that Granville threatened to enter into the residence and shoot the

family. PPB officers arrived and were informed that Granville had been using the car during the

day. They also learned that Granville had an outstanding federal arrest warrant. Granville was

arrested. An officer looked through the car window and saw a handgun in the center console

area. After securing the scene, the officer applied for a search warrant. In the search warrant

affidavit, the officer referenced both of the phone calls received by PPB. A 45-caliber pistol was




2   Opinion and Order
          Case 3:18-cr-00440-JO        Document 47        Filed 05/06/20     Page 3 of 4




seized pursuant to the search warrant and DNA testing concluded that Granville could not be

excluded as the major contributor to the DNA profile found on the firearm.

                                              DISCUSSION

       In his § 2255 motion, Granville does not claim that he received ineffective assistance of

counsel or that he is actually innocent. Rather, he claims that information obtained by PPB

during its first visit to the residence, what Granville deems a "welfare check," was withheld from

the judge who issued the search warrant and this put "the Defense at an unfair disadvantage."

ECF No. 43 at 5. The information Granville claims was withheld from the judge was that he

was the main lessee of the residence and PPB would have discovered that during their first visit

to the residence in the afternoon. According to Granville, this information was important

because, as the main lessee, he could not get "kicked out" of the residence without a "process,"

presumably an eviction proceeding. Granville argues that inclusion of that information in the

search warrant application would have discredited the caller. He also claims that the search

warrant application failed to include statements from the alleged victims of his assault, the

caller's mother and the caller's friend. Granville argues that the absence of these pieces of

information in the search warrant affidavit misled the judge.

       In essence, Granville is challenging the factual basis for the search warrant. The

appropriate manner to challenge the factual basis of a search warrant is through a motion to

suppress, prior to pleading guilty. See Franks v. Delaware, 438 U.S. 154 (1978). Granville did

not file such a motion and he is not claiming that his attorney should have filed a motion. The

Supreme Court has declared:

       When a criminal defendant has solemnly admitted in open court that he is in fact
       guilty of the offense with which he is charged, he may not thereafter raise
       independent claims relating to the deprivation of constitutional rights that



3   Opinion and Order
          Case 3:18-cr-00440-JO         Document 47      Filed 05/06/20     Page 4 of 4




       occurred prior to the entry of the guilty plea. He may only attack the voluntary
       and intelligent character of the guilty plea ....

Tollett v. Henderson, 411 U.S. 258, 267 (1978). Consequently, by entering an unconditional

guilty plea, Granville waived his right to bring this appeal, which seeks only to challenge the

factual basis for the issuance of the search warrant.

                                          CONCLUSION

       For the foregoing reasons, I DENY Granville's motion to Vacate, Set Aside or Correct

his Sentence under 28 U.S.C. § 2255. ECF No. 43.



       IT IS SO ORDERED.

       DATED May ff2__, 2020.


                                                               Robert it. Jones
                                                               United States District Judge




4   Opinion and Order
